internal_revenue_service number release date index number ---------------------------- ------------------------- ------------------------ ------------------------------------- ------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b03 plr-107239-11 date date taxpayer ------------------------- ------------------------------- ----------------------- court ------------------------------------------------------------------------ a b c ------------- ------------ ------------- month -------------- date -------------------------- date ------------------------- year x ------- year y ------- dear ------------------- this letter responds to your letter dated date requesting a ruling that taxpayer’s unamortized debt issuance costs are deductible as a separate item and do not affect the taxpayer’s determination of cancellation_of_indebtedness_income realized plr-107239-11 upon the cancellation or exchange of the debts to which they relate pursuant to the bankruptcy plan facts beginning in month taxpayer entered into a series of transactions through which it converted from a c_corporation to an s_corporation taxpayer elected to be taxed as an s_corporation pursuant to sec_1362 effective for its tax_year beginning on date taxpayer was an accrual_method taxpayer prior to its s election and continues to be an accrual_method taxpayer after its s election on date taxpayer filed in court for bankruptcy protection under chapter of the united_states bankruptcy code immediately prior to taxpayer’s bankruptcy filing taxpayer had approximately dollar_figurea of assets and approximately dollar_figureb of liabilities taxpayer expects that court will confirm a plan_of_reorganization the bankruptcy plan pursuant to which on the effective date of the bankruptcy plan the effective date taxpayer will issue a combination of cash new debt new debt and stock to creditors holding taxpayer’s existing indebtedness the transaction will generate substantial cancellation of indebtedness cod income to taxpayer which taxpayer expects to exclude under the bankruptcy exception of sec_108 because many of the recipients of stock will not qualify to own stock of an s_corporation taxpayer will become a c_corporation on the effective date taxpayer had approximately dollar_figurec of unamortized debt issuance costs at the end of year y consisting primarily of underwriting fees incurred in connection with the issuance of debt in year x taxpayer has requested a ruling that these costs are deductible as a separate item and are not taken into account to determine the amount of cod income realized upon the cancellation or exchange of the existing indebtedness to which the costs relate law and analysis debt issuance costs such as underwriting costs commissions and other costs related to the issuance of a debt_instrument generally are capitalized and amortized or deducted over the term of the debt_instrument to which the costs relate for example see 57_tc_781 such capitalized costs generally are deductible each year under sec_162 prior to the issuance of sec_1_446-5 of the income_tax regulations debt issuance costs generally were amortized or deducted over the term of the debt_instrument based on a straight-line method however in order to conform the rules for debt issuance costs with the rules for original_issue_discount oid sec_1_446-5 was issued to generally require the use of a constant_yield_method to determine how much of the costs are deductible each year by the borrower see the preamble to the proposed_regulations under reg-125638-01 f_r 2003_1_cb_373 date plr-107239-11 sec_1_446-5 provides specific rules to allocate debt issuance costs over the term of the debt_instrument to which the costs relate debt issuance costs are defined as those transaction costs incurred by an issuer of debt that are required to be capitalized under sec_1_263_a_-5 under sec_1_263_a_-5 an issuer of debt must capitalize amounts paid to facilitate a borrowing for example underwriting costs commissions and other costs related to the issuance of a debt_instrument if these costs are otherwise deductible they are deductible over the term of the debt_instrument as determined under sec_1 b sec_1_446-5 sec_1_446-5 provides as follows in general solely for purposes of determining the amount of debt issuance costs that may be deducted in any period these costs are treated as if they adjusted the yield on the debt to effect this the issuer treats the costs as if they decreased the issue_price of the debt see sec_1_1273-2 to determine issue_price thus debt issuance costs increase or create original_issue_discount sec_1_446-5 provides that any resulting oid is taken into account by the borrower under the rules in sec_1_163-7 which generally require the use of a constant_yield_method as described in sec_1_1272-1 to compute how much oid is deductible for a period however sec_1_163-7 provides special rules that apply if the total amount of oid on the debt_instrument is de_minimis for example if de_minimis the borrower can allocate the costs over the term of the debt_instrument based on a straight-line method the first two sentences in sec_1_446-5 indicate that oid treatment of debt issuance costs is intended only to apply for timing purposes although the last sentence of sec_1_446-5 refers to the increase or creation of oid this reference is intended to clarify that the hypothetical adjustment to the issue_price of a debt_instrument is used to determine the total amount of oid on the debt_instrument including the oid attributable to the capitalized debt issuance costs created by the issue_price rule this total amount of oid then is used to determine which rule under sec_1_163-7 will apply to determine the amount of debt issuance costs deductible in a particular period constant yield or the special rules for de_minimis oid accordingly under sec_1_446-5 debt issuance costs are intended to be treated by the issuer as oid only to determine the amount of the costs deductible each year over the term of the debt_instrument moreover the preamble to the proposed_regulations indicates that sec_1_446-5 was not intended to change existing law relating to the treatment of debt issuance costs see the preamble to the proposed_regulations under reg-125638-01 f_r 2003_1_cb_373 date the final sec_1_446-5 regulations were adopted without significant changes by t d f_r date as a result the regulations did not change the prior treatment of debt issuance costs as costs deductible under sec_162 if the debt issuance costs were converted into oid for all purposes then the costs would be deductible under sec_163 rather than under plr-107239-11 sec_162 and would be subject_to any limitations under sec_163 in addition the costs do not affect the determination of a taxpayer’s cancellation_of_indebtedness_income under sec_1_61-12 that is the issue_price adjusted by the debt issuance costs used for purposes of sec_1_446-5 is not used for purposes of determining the issuer’s adjusted_issue_price for purposes of sec_1_61-12 as a result unamortized debt issuance costs are not taken into account to determine the amount of cod income realized by a taxpayer upon the cancellation or exchange of the debts to which they relate and are deductible under sec_162 as an item separate from the determination of the amount of cod income conclusion based on the above we rule that taxpayer’s unamortized debt issuance costs will be deductible as a separate item and will not be taken into account to determine the amount of cod income realized by taxpayer upon the cancellation or exchange of the debts to which they relate pursuant to the bankruptcy plan except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the internal_revenue_code no opinion is expressed as to when the unamortized debt issuance costs are deductible by taxpayer this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william e blanchard senior technician reviewer branch financial institutions products cc
